Citation Nr: 1141332	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  07-04 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for mild disc narrowing with scoliosis, L4-5, claimed as low back pain.

2.  Entitlement to service connection for mild disc narrowing with scoliosis, L4-5, claimed as low back pain.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972 and July 1972 to January 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which declined to reopen a claim for service connection for a lumbar sprain. 

The Veteran presented testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in July 2008.  A transcript of this proceeding has been associated with the claims file.

In an April 2009 decision, the Board declined to reopen a previously denied claim for entitlement to service connection for mild disc narrowing with scoliosis, L4-5, claimed as low back pain.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  In March 2011, the Court issued a memorandum decision, vacating and remanding the claim to the Board.

The issue of entitlement to service connection for mild disc narrowing with scoliosis, L4-5, claimed as low back pain addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Service connection for mild disc narrowing and scoliosis, L4-5, claimed as low back pain, was denied in an unappealed March 1996 rating decision. 

2. Evidence received since the March 1996 rating decision is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The March 1996 rating decision that denied service connection for mild disc narrowing and scoliosis, L4-5, claimed as low back pain, is a finally adjudicated claim. 38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. §§ 3.104(a) , 3.160(d), 20.302, 20.1103 (2011). 

2.  New and material evidence having been received; the claim of entitlement to service connection for mild disc narrowing with scoliosis, L4-5, claimed as low back pain is reopened. 38 U.S.C.A. §§ 5108 , 7105 (West 2002); 38 C.F.R. § 3.156  (2011); Shade v. Shinseki, 24 Vet. App. 110 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that his current low back disorder is related to his service in the United States Army from October 1969 to April 1972 and again from July 1972 to January 1990.  Specifically, he contends that he first injured his back while in service in 1974 and has continuously experienced back pain since that time.  

Legal Criteria

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.  

In Shade v. Shinseki, 24 Vet. App. 110   (2010), the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.

Analysis

The Veteran originally filed a claim for service connection for chronic lower back pain in July 1995.  He asserted that his disability began in 1974 after he hurt his back during a basketball game.  Service treatment records demonstrated that the Veteran complained of and was treated for low back pain in November 1978, December 1978, January 1986, March 1987, September 1987, October 1987, March 1988, September 1989, and October 1989.  No subjective complaint, objective clinical finding, or diagnosis of a low back condition was noted on his August 1989 separation examination.  While the Veteran reported yes to "wear a back brace or back support" during an August 1989 Report of Medical History he also denied "recurrent back pain.  Also, a September 1990 VA examination report is silent for complaints of back pain.  Although the evidence showed that mild disc narrowing with scoliosis was detected in March 1991, the record suggested that the condition was caused by a weight-lifting injury that same month.  By rating decision dated in March 1996 the RO denied service connection for a low back disorder, finding that there was no competent medical evidence linking the Veteran's in-service complaints of back pain to his current back condition.  Although the RO provided notice of this denial, the Veteran did not initiate an appeal of this decision. Therefore, the RO's decision of March 1996 is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.

The Veteran applied to reopen his service connection claim in April 2006.  In support of his application, he submitted private treatment records from 2001 and 2002 that show that he has been diagnosed with recurrent herniated nucleus pulposus L4 left, symptomatic disc herniation L5, and multiply operated back.  He also proffered copies of service medical records from 1986 to 1989 that show several occasions where he complained of and was treated for upper and lower back injuries. 

In June 2008, the Veteran's ex-wife submitted a notarized letter wherein she asserted that the Veteran injured his back during basketball practice in 1974.  She stated that she drove him to a medical facility where he was prescribed medication and bed rest.  Although she could not recall the extent of the Veteran's back injury, she stated that he suffered from swelling and pain for approximately one month. 

During his July 2008 hearing before the Board, the Veteran testified that he first injured his back in 1974 during basketball practice.  He stated that he was given pain killers and put on bed rest for approximately one week.  He reported that he sprained his back several more times in March 1987, September 1987, February 1988, and August 1988.  He asserted that a back condition was not noted on his separation examination because the doctor failed to notice the back brace he was wearing under his clothes.  He also stated that since separating from service, he had undergone three surgical procedures to treat the pain in his lower back. 

Upon review of the record, the Board finds that evidence received since the March 1996 rating decision is new and material.  Specifically, the June 2008 statement from the Veteran's ex-wife and the Veteran's statements and testimony regarding continuity of symptomatology.  As above, in Shade the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  The Veteran has provided new and presumed credible assertions regarding continuity of symptomatology relevant to his claim, the Board finds that obtaining an opinion concerning a possible relationship between the Veteran's current low back disorder and his military service is appropriate in this case.  As such, the Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide a medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) .  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for a low back disorder. 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Board is reopening the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  See also Kent v. Nicholson, 20 Vet. App. 1 (2006).


ORDER

New and material evidence having been presented to reopen the claim of entitlement to service connection for mild disc narrowing with scoliosis, L4-5, claimed as low back pain, the claim is reopened.  To this extent, the appeal is granted.


REMAND

As noted above, new and material evidence has been received to reopen the claim for service connection for a low back disorder.  After further development, the AMC/RO must readjudicate the claim on a de novo basis.

Given the numerous complaints of back pain during service, the post-service diagnosis of mild disc narrowing with scoliosis a little over one year after discharge from service, and the possible nexus between the back pain complaints in service and the current low back disorder (specifically, the allegations of continuity of symptomatology), on remand an examination and opinion are required.  McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the current low back disorder.  All indicated testing in this regard should be performed and the claims file should be made available to the examiner for review.  

Based on the examination and review of the record, the examiner is requested to express an opinion as to whether it is at least as likely as not that any current low back disorder is the result of disease or injury in service, to include whether the numerous complaints of back pain during military service (November 1978, December 1978, January 1986, March 1987, September 1987, October 1987, March 1988, September 1989, and October 1989) were precursors to the Veteran's March 1991 diagnosis of mild disc narrowing with scoliosis or whether the Veteran's diagnosis of mild disc narrowing with scoliosis is related to a post-service March 1991 weightlifting injury.  Complete rationale for all opinions expressed must be provided.

2. The AMC/RO should then ensure that all the above actions are completed.  If any benefit sought on appeal remains denied, furnish the Veteran with a Supplemental Statement of the Case (SSOC) and allow the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


